REVISED February 13, 2013

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                     No. 11-41377                       FILED
                                   Summary Calendar                  January 23, 2013

                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk


                                                  Plaintiff-Appellee

v.

JAVIER HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:09-CR-1846-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Javier Hernandez appeals from his conviction of possession with intent to
distribute marijuana. He contends on appeal that the district court improperly
and without jurisdiction ordered him removed from the United States as part of
his sentence. This argument was not raised in the district court. Thus, review
is for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 11-41377

2007). He further argues that the written judgment, which does not contain a
removal order, conflicts with the oral imposition of sentence and that the case
should be remanded for resentencing. Such arguments are reviewed for abuse
of discretion. United States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006).
      The district court did not order Hernandez removed from the United
States as part of his sentence. The only mention of deportation while the
sentence was being imposed was that while on supervised release, Hernandez
would be subject to the standard conditions of the Southern District “to include
all statutory requirements without supervision if he is deported.” Only after
imposing sentence and advising Hernandez of his appellate rights did the
district court ask whether Hernandez knew when he pleaded guilty that he
would be deported. Hernandez has not shown error, plain or otherwise.
      AFFIRMED.




                                       2